Order denying plaintiff’s motion for examination of the corporate defendant before trial reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; the corporate defendant to be examined through an officer who has charge of its employees investment fund and who has knowledge thereof, and the examination to proceed on five days’ notice at a place to be designated in the order to be entered hereon. The examination sought concerns matters which plaintiff will be required to prove upon the trial. Knowledge of these matters on the part of the plaintiff is no bar to such an examination. (Berger v. Day, 228 App. Div. 819; Matza v. Monks, 245 id. 732.) Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur. Settle order on notice.